DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kaneko et al. (US2016/0163534).
 	Re claim 1, Kaneko et al. teach applying a liquid cleaning solution (i.e. topcoat solution containing a polymer resin in a solvent to a substrate (Figs. 5A-5C; paragraphs 53, 75, 184-185); trapping particles by gelling the top coat solution by transition of the resin through a first heat treatment.  For example, paragraphs 93 teaches using high-temperature nitrogen gas to accelerate the vaporization, wherein the topcoat solution is hardened and cured (paragraphs 52, 95). Paragraph 124 also reaches UV rays to accelerate vaporization of the top coat solution.  In reference to trapping particles by gelling the top coat solution, refer to Figs. 2B-2C (paragraph 52 for example).   In reference to liquefying the gel state cleaning solution through a second heat treatment, the limitations are met by Kaneko et al.  . 
Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Aibara et al. (US2016/0035564).
Aibara et al. teach applying a film forming treatment solution comprising an organic solvent and a fluorine containing polymer to the substrate in order to remove particles (paragraph 22).  The film forming treatment solution is solidified (paragraph 23) or cured by transitioning the polymer from a liquid to a solid state by a first heat treatment (paragraph 116, humidity or gas flow).  Aibara et al. further teaches liquefying the treatment film by adding a dissolving treatment solution (paragraph 123, aqueous alkaline developing solution), followed by rinsing (paragraph 124; Fig. 5). Specifically, Aibara et al. teach a first heat treatment (i.e. humidity, gas flow, reduced pressure), followed by a second heat . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US2016/0163534).
Re claims 3 and 5, Kaneko et al. teach the invention substantially as claimed with the exception of the claimed polyamide polymers.  However, absent a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kaneko et al. to include the claimed polymer resins since paragraph 185 specifically teaches that the polymers include, but are not limited to genus of polyamides.   Re claims 4 and 6, Kaneko et al. do not specifically teach the polymer phase transition temperature.  The examiner takes the position that the phase transition temperature is a chemical property of the polymer resin and since Kaneko et al. teach using polyamides, and applicant is claiming polyamides, the skilled artisan would reasonably expect the limitations of the phase transition temperature to be met.   Re claim 4, the skilled artisan would reasonably expect the limitations to be met since Kaneko teach gelling the polymer at a first heat treatment, and liquefying the polymer at a second heat treatment by the addition of the developing solution.  It is really unclear what applicant is trying to claim, as a) the polymer inherently has a phase transition temperature, and b) the polymer is changing phases from a gel to a liquid.   It is noted that applicant’s phase transition temperature reads on room temperature.  
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aibara et al. (US2016/0035564) in view of Uchino (US2007/0215177).
Re claim 10, the claim is read broadly as directed to the filtration of the solvent for reuse, the concept of which is well known in the art.  Specifically, Aibara et al. teach the rinsing solution and the liquid cleaning solution as being water.  The secondary reference of Uchino is relied upon as a general teaching of cleaning an object followed by purification of the solvent by filtration (element 11 of Fig. 1) for purposes of reusing the solvent (paragraph 10).  Fig. 1 teaches the cleaning liquid 3 being drained out and filtered 11 and pumped back in tank 1 for reuse. It would have been well within the level of the skilled artisan before the effective filing date of the claimed invention, to have modified the method of Aibara et al., to include recycling the effluent after filtering, as taught by Uchino for purposes of reuse.  Additionally, the skilled artisan would have recognized the economic advantages of recycling the solvent for reuse.  Re claim 11, Aibara et al. in view of Uchino fail to teach adjusting the concentration of the filtered solution.  Absent a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to have adjusted processing parameters, such as the concentration of the cleaning solution, depending upon such factors as the type and amount of contaminants present on the substrate surface.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aibara et al. (US2016/0035564) in view of Uchino (US2007/0215177) and further in view of Mui et al. (US2009/0151752).
Re claim 12, the examiner argues that applicant’s claim broadly reads on evaporation in an open container (i.e. cleaning basket).  In view of Fig. 3 of Uchino et al. and lifting the cleaning basket, the skilled artisan would expect some level of evaporation of the solvent. Alternatively, applicant is directed to paragraph 68 of Uchino et al. which teaches generally the replenishment of new cleaning solution.  The examiner maintains the position that absent a showing of criticality and/or unexpected results, it would be well within the level of the skilled artisan before the effective filing date of the claimed invention to have adjusted the processing parameters, such as the concentration of the cleaning solution, by the addition of new solution, as taught by Uchino et al. Furthermore, it would have been well within the level of the skilled artisan to adjust the processing parameters in order to maintain the desired concentration levels during cleaning. Alternatively, the secondary reference of Mui et al. is relied upon to teach using polymer containing cleaning materials in a liquid phase to capture contaminants on the substrate surface.  Fig. 4K (paragraphs 93-94) teaches the cleaning material preparation system including a purifier 494 and an adjustment container 495 to add or remove additional solvents needed to make the final mixture of the cleaning material.   It would be well within the level of the skilled artisan before the effective filing date of the claimed invention to have adjusted to concentration of the cleaning solution by adding or removing solvents, as taught by Mui et al., for purposes of maintaining the desired concentration levels during cleaning. 
Response to Arguments
The rejection of the claims, under 112, second paragraph is withdrawn in view of the newly amended claims. 
The rejections of the claims as being anticipated and/or obvious over Kaneko are maintained for the reasons set forth above.
The rejections of the claims, as being anticipated and/or obvious over Aibara are maintained for the reasons set forth above. 
Applicant continues to argue that the polymer resin does not have a phase transition temperature.  Applicant’s arguments are not persuasive as any chemical compound will inherently have a temperature properties which read on applicant’s phase transition temperature.  Specifically, the references of Kaneko and Aibara specifically teaches forming a film of the polymer by at a first heat treatment and liquefying (i.e. dissolving) the polymer at a second temperature.  The examiner sees no differences between the prior art and the instantly claimed invention.  Applicant specifically argues that Kaneko fails to teach the alkaline removal solutions applying heat or cooling to the hardened top coat film for liquification.  The examiner maintains the position, as acknowledged by applicant, that the alkaline removal solution inherently has a temperature which results in the dissolution of the hardened top coat film.  Specifically, Kaneko teaches using a high temperature gas (i.e. nitrogen at 90C) for curing the film, and to dissolve the film, the alkaline removal solution is added, which inherently has a temperature that is not the same as the temperature of the gas, and therefore, applicant’s limitations are met by the prior art since the prior art clearly teaches a phase transition between the formation of the polymer film followed by the dissolution of the polymer film. Similarly, Aibara teaches reducing the pressure  inside the chamber resulting in a change in temperature of the polymer resin such that the polymer film is solidified or cured followed by the adding the alkaline removing solution.  The examiner maintains the position that in order for the polymer resin to form a cured film, followed by dissolution of the polymer resin, as taught by the prior art, the polymer resin must be heated or cooled such that the transition of phases from solid to liquid occur.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc